DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-13, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2007/0180802, hereinafter Parker in view of United States Patent No. 6,013,512, hereinafter Turschmid.
Regarding claim 1, Parker teaches a biotrickling filter (figure 1) for the treatment of contaminated air, the biotrickling filter comprising: a vessel (item 110); a contaminated air inlet (item 170) in fluid 
Parker fails to teach an alkaline material introduction system configured to introduce an alkaline material from a source of alkaline material into the vessel.
Turschmid teaches a method for scrubbing gaseous emissions using bacteria in which an alkaline material which is either sodium hydroxide or sodium carbonate is added to a biomass chamber which is in the sump of the filter to maintain the suspension in the desired pH range (Turschmid, column 7, lines 1-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an alkaline material introduction system to introduce an alkaline material into the vessel because it would maintain the suspension in the desired pH range (Turschmid, column 7, lines 1-7).
Regarding claim 3, modified Parker teaches further comprising an electronic control system configured to automatically regulate a rate of introduction of the alkaline material into vessel (Turschmid, column 7, lines 1-7).
Regarding claim 4, Parker teaches further comprising a pH probe (item 300) positioned downstream of the media bed (figure 1) and configured to measure a pH of liquid having passed through the media bed and to provide an indication of the pH to the electronic control system (figure 1).
Regarding claim 5, Parker teaches further comprising a sump (item 160), wherein the pH probe is disposed in the sump (figure 1).
However, if it is determined that the pH probe is not disposed in the sump, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. MPEP §2144.04 (VI)(C). The rearrangement in this case does not modify the operation of 
Regarding claim 6, modified Parker teaches wherein the electronic control system is configured to regulate the rate of introduction of the alkaline material into the vessel responsive to the indication of the pH (Turschmid, column 7, lines 1-7).
Regarding claim 7, Parker teaches wherein the electronic control system is configured to maintain the pH between about 0 and about 4 (paragraph [0055]).
Regarding claim 8, Parker teaches maintaining the pH in the range between 1.8-2.2 and 2.2-2.5 (paragraph [0055]). The claimed range overlaps or falls within the prior art range; in cases where the claimed range overlaps or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art to have selected the portion of the pH maintenance range in the range that corresponds to the claimed range. See MPEP 2144.05(I).
Regarding claim 9, modified Parker teaches wherein the alkaline material introduction system is configured to introduce the alkaline material into the vessel with the water from the source of water (Turschmid, column 7, lines 1-7).
Regarding claim 10, modified Parker teaches wherein the vessel comprises a sump (item 170) and the source of water is the sump (figure 1).
Regarding claim 11, modified Parker teaches wherein the alkaline material introduction system is configured to introduce the alkaline material into the sump (no matter where the alkaline is added, it will eventually end up in the sump).
Regarding claim 12, modified Parker teaches wherein the source of water is a source of make-up water external to the vessel (figure 1).
Regarding claim 13, modified Parker teaches wherein the alkaline material includes sodium hydroxide (Turschmid, column 7, lines 1-7).
Regarding claim 27, Parker teaches a wastewater treatment system (abstract) comprising: a basin including a wastewater inlet fluidly connected to a source of wastewater (paragraph [0028]); a process gas outlet configured to output sulfur-containing process gas generated by the wastewater from the basin (paragraph [0028]); and a biotrickling filter (figure 1) comprising: a vessel (item 110); a 
Parker fails to teach a source of alkaline material and an alkaline material introduction system configured to introduce an alkaline material from the source of alkaline material into the vessel.
Turschmid teaches a method for scrubbing gaseous emissions using bacteria in which an alkaline material which is either sodium hydroxide or sodium carbonate is added to a biomass chamber which is in the sump of the filter to maintain the suspension in the desired pH range (Turschmid, column 7, lines 1-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an alkaline source and an alkaline material introduction system to introduce an alkaline material into the vessel because it would maintain the suspension in the desired pH range (Turschmid, column 7, lines 1-7).
Regarding claim 28, modified Parker teaches further comprising a sensor (item 300) configured to measure a pH of a liquid within the vessel (figure 1) and to provide an indication of the pH to a controller (paragraph [0038]) configured to regulate a rate of introduction of the water (paragraph [0048]) and a rate of introduction of the alkaline material into the vessel (Turschmid, column 7, lines 1-7).

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of United States Patent No. 4,276,180, hereinafter Matson.
Regarding claims 1 and 2, Parker teaches a biotrickling filter (figure 1) for the treatment of contaminated air, the biotrickling filter comprising: a vessel (item 110); a contaminated air inlet (item 170) in fluid communication with an internal volume of the vessel (figure 1); a treated air outlet (item 175) in fluid communication with the internal volume the vessel (figure 1); a media bed (items 120 and 130) 
Parker fails to teach an alkaline material introduction system configured to introduce an alkaline material from a source of alkaline material into the vessel and a manually operated flow valve.
Matson teaches a waste water reuse system in which an acid or alkali can be added for pH control with a pH valve to maintain the desired pH level in the system (Matson, column 7, lines 10-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an alkaline material introduction system with a flow valve because it would allow for the maintenance of the desired pH level in the system (Matson, column 7, lines 10-18).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker and Turschmid as applied to claim 28 above, and further in view of A. A. Khan and N. Rapal, "Fuzzy PID Controller: Design, Tuning and Comparison with Conventional PID Controller," 2006 IEEE International Conference on Engineering of Intelligent Systems, Islamabad, 2006, pp. 1-6, hereinafter Khan.
Regarding claim 29, Parker and Turschmid teach all limitations of claim 28; however, they fail to teach the controller is configured to regulate the rate of introduction of the water and the rate of introduction of the alkaline material into the vessel based on an output of a fuzzy logic algorithm utilizing the indication of the pH as an input parameter.
Kahn teaches a fuzzy PID controller which uses a proportional component and a differential component because it can provide a better transitory and steady state performance as compared with a conventional PID controller (Kahn, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the fuzzy PID controller because it can provide a better transitory and steady state performance as compared with a conventional PID controller (Kahn, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796